

EXHIBIT 10.23 .


header1023a02.jpg [header1023a02.jpg]









November 29, 2016




Kevin Holland






Dear Kevin,


Welcome to GCP Applied Technologies! This letter agreement specifies the terms
of your employment with GCP Applied Technologies Inc. (“Company”).


If you agree with the terms of this letter agreement, please sign where
indicated below and return one fully executed copy to me. An additional copy is
enclosed for your records.




Position and Responsibilities


As discussed, we anticipate that you will join the Company on a date to be
mutually agreed upon.


Effective upon joining the Company, you will commence employment in the position
of “Vice President and Chief Human Resources Officer.” In this capacity, you
will be head of, and be responsible for the general management of, the human
resources function. You will report directly to me and be elected to serve as an
executive officer of the Company.


Your office will be located at the Company’s headquarters in Cambridge,
Massachusetts.


You will be an employee of the Company “at will” with no definite term of
employment.


New Hire Award


You will receive a sign-on equity award of restricted stock units (“RSUs”)
valued at $300,000.  The RSUs subject to this sign-on award will cliff vest on
the second anniversary of the grant date and be settled in Company stock. The
actual number of RSUs granted to you for your sign-on award will be calculated
by dividing the dollar value of the RSU award by the fair market value of a
share of GCP common stock on the grant date. For this purpose, fair market value
is the average of the high and low price of GCP common stock on the grant date.
The material terms of this grant will be contained in a terms and conditions
document which will be issued to you at the time of grant. The terms and
conditions document shall govern this award.


Compensation


Base Salary


Your initial annual base salary will be $385,000. Thereafter, your base salary
will be subject to periodic reviews in accordance with Company practice and
policy.








© 2016 GCP Applied Technologies, Inc.
1




--------------------------------------------------------------------------------




EXHIBIT 10.23 .
header21023a01.jpg [header21023a01.jpg]





Annual Incentive Compensation


You will be eligible to participate in the Company’s Annual Incentive
Compensation Program (“AICP”). For calendar year 2017, your targeted AICP award
will be sixty percent (60%) of your prorated annual base salary, based on the
applicable financial performance of the Company and your individual performance
during that year, subject to the terms of the AICP. We also anticipate that your
targeted AICP award in subsequent years will be no less than sixty percent (60%)
of your annual base salary for the applicable year. The design of AICP bonuses
will be determined each year by the Company’s Board or its Compensation
Committee and there are no guarantees with respect to how any design changes
will affect future AICP bonus payments to you.


Long-Term Incentive Compensation


You will be eligible to participate in the Company’s long-term incentive
program, which currently provides for annual equity awards. You will receive an
equity award for fiscal 2017 with a total targeted award value equal to your
initial base salary ($385,000). The award will be delivered to you with the same
terms and conditions as other similarly-situated Company executives. Future
awards might differ based on Company goals, market factors and individual
contribution.


Fifty percent (50%) of the value of the fiscal 2017 award will be delivered to
you as a performance-based unit (“PBU”) award which will be subject to a
three-year performance period and which will cliff vest shortly after the
conclusion of such performance period. The actual payout on this award, if any,
is based on the Company’s performance against a pre-established performance goal
determined by the Board’s Compensation Committee. Twenty-five percent (25%) of
the value of the fiscal 2017 award will be delivered to you as an RSU award
which will vest in three substantially equal annual installments beginning on
the first anniversary of the grant date.  The final twenty-five percent (25%) of
the value of the fiscal 2017 award will be delivered to you as a stock option
award which will vest in three substantially equal annual installments beginning
on the first anniversary of the grant date. The material terms of these grants
will be contained in a terms and conditions document which will be issued to you
at the time of grant. The terms and conditions document under which each award
is issued shall govern these awards.


The actual number of PBUs and RSUs granted to you will be calculated by dividing
the dollar value of the respective award, as determined based on the percentages
listed above, by the fair market value of a share of GCP common stock on the
grant date. The actual number of stock options granted to you will be calculated
by dividing the dollar value of the option award, as determined based on the
percentage listed above, by the Black-Scholes option valuation of the fair
market value of a share of GCP common stock on the grant date. For this purpose,
fair market value is the average of the high and low price of GCP common stock
on the grant date.


You will receive more information about these awards, including the terms and
conditions document, shortly after the award has been granted.




Executive Severance and Benefit Programs


As an executive officer of the Company, you will be eligible for benefits under
the Severance Plan for Leadership Team Officers of GCP Applied Technologies Inc.
(“Executive Severance Plan”) and the GCP Applied Technologies Inc. Executive
Salary Protection Plan (“Salary Protection Plan”). In addition, shortly after
you commence employment, the Company will enter into a written agreement with
you which shall provide certain benefits in the event of a change in control of
the Company (“Change in Control Agreement”). Although a brief summary of these
benefits is provided below, the terms of each plan or agreement shall govern the
provision of benefits to you.


Executive Severance Plan


You will be eligible for severance benefits under the Executive Severance Plan
in the event that your employment is terminated involuntarily by the Company for
reasons other than cause (as defined in the Executive Severance Plan). At your
current level, the Executive Severance Plan provides for a single lump sum
payment equal to the sum of your annual base salary plus your target AICP bonus
as of your employment termination date as well as payment of a pro-rated AICP
bonus for the fiscal year in which your employment termination date occurs. In
addition to these cash payments, you would be eligible for continuation of
medical, dental and vision benefits at the rate you would pay as an active
employee for up to twenty four (24) months after your employment termination
date. You must meet all of the terms and conditions of the Executive Severance
Plan to be eligible for these benefits, including the requirement that you sign
a release of claims against the Company and agree not to compete with the
Company or solicit any customers or employees of the Company for two years after
your employment termination date.


© 2016 GCP Applied Technologies, Inc.
2




--------------------------------------------------------------------------------



EXHIBIT 10.23 .
header21023a01.jpg [header21023a01.jpg]





Salary Protection Plan


You will be eligible for death and disability benefits under the Salary
Protection Plan in the event that you experience a disability or die while
employed by the Company. The Salary Protection Plan provides for a monthly death
benefit payable over no more than a ten year period that is equal to an
executive’s monthly base salary at the time of death for the first twelve months
and half of the executive’s monthly base salary at the time of death for the
next 108 months. The number of monthly benefits after the first twelve months
may be reduced based on the executive’s age at death, but to no less than 18
months. The Salary Protection Plan provides for a monthly disability benefit
equal to an executive’s monthly base salary at the time of disability for the
first twelve months and sixty percent of the executive’s monthly base salary at
the time of disability until the executive attains age 65. The number of monthly
benefits after the first twelve months may be reduced based on the executive’s
age at disability. Disability benefits also are reduced by the amount of
benefits payable to the executive under the Company’s long-term disability plan,
social security disability benefits and, upon attainment of age 62, the amount
of any retirement benefits provided under a Company retirement plan. You must
meet all of the terms and conditions of the Salary Protection Plan to be
eligible for these benefits.


Change in Control Agreement


You will be eligible for severance benefits under the Change in Control
Agreement in the event that there is a change in control of the Company and
either you resign for good reason or your employment is terminated involuntarily
for reasons other than cause (as defined in the Change in Control Agreement). At
your current level, the Change in Control Agreement provides for a single lump
sum payment equal to three times the sum of your annual base salary plus your
target AICP bonus as of your employment termination date as well as payment of a
pro-rated AICP bonus for the fiscal year in which your employment termination
date occurs. In addition to these cash payments, you would be eligible for
continuation of medical, dental and vision benefits at the rate you would pay as
an active employee for up to twenty four (24) months after your employment
termination date. You must meet all of the terms and conditions of the Change in
Control Agreement to be eligible for these benefits.


Executive Physical


You will be eligible for an annual physical performed at a Boston area medical
center and paid for by the Company. The terms of the physical will be the same
as are applicable to other executive officers of the Company.


409A Provisions


Notwithstanding any other provision of this letter agreement to the contrary, if
you become entitled to severance at a time that the Company determines that you
are a specified employee (as defined by Code Section 409A(a)(2)(B)), you will
not be paid any severance prior to a date that is 6 months after your separation
from service from the Company or your date of death if sooner; provided,
however, that if your employment is terminated involuntarily and you become
entitled to severance solely on that basis, then (in accordance with the
provisions of Treasury Regulations Section 1.409A.1(b)(9)(iii)) you may receive,
prior to that date, an amount of severance under this letter agreement (together
with any other severance benefits you receive payable solely on that basis),
which does not exceed an amount that is two times the compensation limit under
Code Section 401(a)(17) at the time of your termination of employment or two
times your annualized compensation at that time, if lesser. To that extent, each
payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Code section 409A.


Finally, please note that all payments and benefits under this letter agreement
(as well as under any other Company plan, program, policy or agreement) are
intended to be exempt from Code section 409A or, with respect to any such
payments and benefits that are not so exempt, to be in compliance with Code
Section 409A and the provisions of this letter agreement (and those other
Company plans, programs, policies or agreements) shall be interpreted and
administered in such a manner, to the maximum extent possible, so that no
payment due to you hereunder shall be subject to an additional tax pursuant to
Code Section 409A(a)(1)(B). In accordance with Internal Revenue Service
guidance, in order to avoid a violation of Code Section 409A, the release
specified above must be signed and delivered to the Company and become
irrevocable within 60 days of the date of your termination of employment; and,
if the 60-day period extends into a new calendar year, then no severance payment
subject to Code section 409A shall be made before the beginning of such new
year.


Please note that the provisions under this paragraph do not grant to you any
additional benefits, but instead these provisions are solely intended to help
assure that any severance benefits that may become payable to you will be paid
in a manner that either is exempt from or that conforms to the provisions of
Code Section 409A.




© 2016 GCP Applied Technologies, Inc.
3




--------------------------------------------------------------------------------



EXHIBIT 10.23 .
header21023a01.jpg [header21023a01.jpg]



Vacation


You will be entitled to four weeks paid vacation per full calendar year.


Other Benefit Programs


You will be eligible to participate in any other Company benefit plan, program
or arrangement generally available to similarly-situated employees of the
Company (subject to the continuation of the plans, programs or arrangements, as
amended from time to time).




Pre-employment


Prior to joining GCP, you will be required to undergo a drug screening test.
Please contact Makayla Foote, the Medical Assistant located in our Cambridge
medical office, at Makayla.Foote@gcpat.com or 617-498-2669, to assist you in
setting up an appointment with a medical facility convenient to your location.
Please provide Makayla with your full legal name, postal address, phone number,
email address, date of birth, last four-digits of your social security number,
and job title as stated in this letter agreement.


Your offer of employment with GCP is contingent upon satisfactory completion of
a drug screening test and background check.




Confidentiality


Except in the performance of duties as executive and/or an employee of the
Company, you shall not at any time or in any manner make or cause to be made any
copies, pictures, or other reproductions or recordings, or any summaries of any
reports, studies, memoranda, correspondence, manuals, customer lists, records,
formulae, or other written, printed or otherwise recorded materials of any kind
whatever, belonging to or in the possession of the Company. You shall have no
right, title, or interest in any such material, and you agree that (except in
the performance of duties as an employee of the Company) you will not remove any
such material from any premises of the Company and will surrender all such
material to the Company immediately upon the termination of your employment, or
at any time prior thereto upon the request of the Company.


In addition, without the prior written consent of the Company, you shall not at
any time or in any manner (whether during or after your employment with the
Company) use for your own benefit or purposes, or for the benefit or purposes of
any other person, firm, corporation, or business organization, or disclose
(except in the performance of duties as an employee of the Company) in any
manner to any person, firm, corporation or business organization, any
proprietary information, trade secrets or information, data, know-how, or
knowledge (including, but not limited to, information, relating to suppliers,
sales, customers, market development programs, costs, products, processes,
formulae, research and development, or manufacturing methods, designs, or plans
or employees) belonging to, or relating to the affairs of, the Company that is
of a confidential nature. Information of a confidential nature does not include
information that is in or hereinafter enters the public domain without your
involvement.


You shall promptly disclose in writing to the Company (and to no one else) all
improvements, ideas and inventions, whether or not patentable, whether or not
made or conceived or reduced to practice or learned by you, either alone or
jointly with others, or whether or not made or conceived prior or subsequent to
the execution hereof, during the period of your employment with the Company, or
within one year after termination of your employment with the Company, if
resulting from or suggested by said employment, that are related to or useful in
the actual or anticipated business of the Company, or result from your work with
the Company. All such improvements, ideas and inventions shall be the sole and
exclusive property of the Company, and are hereby assigned to the Company. At
the request of the Company, and at its cost, you shall assist the Company, or
any person or persons from time to time designated by the Company, during the
term of your employment with the Company, or within one year thereafter, to
obtain and enforce patents, copyrights or other rights in the United States
and/or in such other countries as may be designated by the Company, covering
such improvements, ideas, and inventions, and shall in connection therewith
execute such applications or other documents, furnish such information and data,
and take all such other action (including, but not limited to, the giving of
testimony) as the Company may from time to time reasonably request.


It is understood that no improvements, ideas, or inventions are excluded from
the terms of this letter agreement except as you disclose in writing before, or
at the time you commence, your employment. If you would like to exclude any such
items, please provide me a written list in a timely manner.






© 2016 GCP Applied Technologies, Inc.
4




--------------------------------------------------------------------------------



EXHIBIT 10.23 .
header21023a01.jpg [header21023a01.jpg]



Non-Competition and Non-Solicitation


Non-Competition


You agree that during the period of twenty-four (24) months after the cessation
of your employment with the Company (for any reason whatever), you will not,
without the prior written consent of an authorized officer of the Company, (i)
directly or indirectly engage in or (ii) assist or have any active interest in
(whether as a stockholder, officer, director or any type of principal whatever,
provided that ownership of not more than two (2) percent of the outstanding
stock of a corporation traded on a national securities exchange shall not of
itself be viewed as assisting or having an active interest) or (iii) enter the
employment of or act as an agent or distributor for, or adviser or consultant to
any person, corporation or business entity which is (or is about to become)
directly or indirectly engaged in the development, manufacture or sale of any
product which competes with or is similar to any product manufactured, sold or
under development by the Company at any time while you are employed by the
Company, in any area of the world in which such product is, at the time you
cease to be employed, manufactured or sold by the Company.


You hereby acknowledge and confirm that the business of the Company extends
throughout substantial areas of the world. During the course of employment your
involvement with the business of the Company may vary as to products and
geographic area. It is the Company’s practice to enforce this noncompetition
covenant only to the extent necessary to protect the Company’s legitimate
interests commensurate with your involvement with the business of the Company
during your employment, and you acknowledge and confirm that the Company may
enforce this noncompetition covenant consistent with such practice.




Non-Solicitation of Customers


You also agree that during the period of twenty-four (24) months after the
cessation of your employment with Company (for any reason whatever), you shall
not, on your own behalf or on behalf of any person, firm, corporation or
business organization or entity, without the prior written consent of an
authorized officer of Company, solicit, contact, call upon, communicate with or
attempt to communicate with any customer or prospect of Company, or any
representative of any customer or prospect of Company, with a view to sell or
provide any product, equipment or service competitive or potentially competitive
with any product, equipment or service sold or provided or under development by
Company during the twelve months immediately preceding cessation of your
employment with Company, provided that the restrictions set forth in this
paragraph shall apply only to customers or prospects of Company, or
representative of customers or prospects of Company, with whom you had contact
during such twelve month period. The actions prohibited by this section shall
not be engaged in by you directly or indirectly.


Non-Solicitation of Employees


You also agree that during the period of twenty-four (24) months after the
cessation of your employment with the Company (for any reason whatever), you
will not, directly or indirectly, on your own behalf or on behalf of or in
conjunction with any person, firm, corporation or business organization or
entity, without the prior written consent of an authorized officer of the
Company, recruit, solicit, or induce, or attempt to recruit, solicit, or induce,
any employee of the Company (with whom you had contact or supervised during the
term of your employment) to terminate their employment relationship with the
Company or to perform services for any other person, firm, corporation or
business organization or entity.




Enforceability


You acknowledge that if you breach the provisions of the “Confidentially” or
“Non-Competition and Non-Solicitation” sections of this letter agreement, the
injury to the Company would be substantial, irreparable, and impossible to
measure and compensate in money damages alone. You therefore agree that, in
addition to provable damages, the Company may seek, and agree that a court of
competent jurisdiction should grant, preliminary and permanent injunctive relief
prohibiting any conduct by you which violates any of those provisions.




Indemnification


The Company shall, to the extent permitted by applicable law, indemnify you and
hold you harmless from and against any and all losses and liabilities you may
incur as a result of your performance of your duties as an officer or employee
of the Company. In addition, the Company shall indemnify and hold you harmless
against any and all losses and liabilities that you may incur,


© 2016 GCP Applied Technologies, Inc.
5




--------------------------------------------------------------------------------



EXHIBIT 10.23 .
header21023a01.jpg [header21023a01.jpg]



directly or indirectly, as a result of any third party claims brought against
you (other than by any taxing authority) with respect to the Company’s
performance of (or failure to perform) any commitment made to you under this
letter agreement. The Company shall obtain such policy or policies of insurance
as it reasonably may deem appropriate to effect this indemnification.




Miscellaneous


You agree that you will resign as a director, partner, officer and/or any other
position of each direct or indirect subsidiary of the Company and/or of any
other business entity directly or indirectly controlled by the Company, and to
transfer to the Company any stock or other interest in any such subsidiary or
business entity (which you may hold as a result of your employment with the
Company), effective upon your cessation of employment with the Company or at any
other time at the request of the Company. At the request of the Company, and at
its cost, you agree to execute any statement or document, or take such other
action, to effectuate such resignations and transfers. (Note, this provision
does not apply to any equity you may hold in the Company, only to direct or
indirect subsidiaries of the Company.)


You also agree to return all Company property to the Company, effective upon
your cessation of employment or at any other time at the request of the Company.


You and the Company acknowledge this letter agreement, and the other written
agreements referred to herein, contain the entire understanding of the parties
concerning the subject matter hereof. You and the Company acknowledge that this
letter agreement supersedes any prior agreement between you and the Company
concerning the subject matter hereof.


If any provision of this letter agreement is held invalid or unenforceable in
whole or in part, such provision, to the extent it is invalid or unenforceable,
shall be revised to the extent necessary to make the provision, or part hereof,
valid and enforceable, consistent with the intentions of the parties hereto. Any
provision of this letter agreement that is held invalid or unenforceable, in
whole or in part, shall not affect the validity and enforceability of the other
provisions of this letter agreement which shall remain in full force and effect.


This letter agreement may be amended, superseded or canceled only by a written
instrument specifically stating that it amends, supersedes or cancels this
letter agreement, executed by you and the Company.


This letter agreement shall be governed, construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts, without regard to its
conflict of laws rules.


I am very excited about your decision to join GCP and we look forward to a
productive and rewarding relationship.






Sincerely,


/s/ Gregory E. Poling


Gregory E. Poling
President and Chief Executive Officer








AGREED AND ACCEPTED:




/s/ Kevin R. Holland         
Kevin R. Holland


Date: December 2, 21017        






© 2016 GCP Applied Technologies, Inc.
6




--------------------------------------------------------------------------------



EXHIBIT 10.23 .
header21023a01.jpg [header21023a01.jpg]







cc: John W. Kapples




© 2016 GCP Applied Technologies, Inc.
7


